number release date uil criminal tax bulletin department of treasury internal_revenue_service office_of_chief_counsel criminal tax_division february this bulletin is for informational purposes it is not a directive supreme court cases warrantless search of probationer’s apartment the electric company’s property in united_states v knights 122_sct_587 knights was placed on probation for a drug offense the probation order included a condition requiring knights to submit to searches of his residence at anytime with or without a search warrant knights consenting to the probation condition signed the order three days after knights was placed on probation the local electric company’s property was set on fire knights’ court dates for theft of the electric company’s services coincided with other acts of vandalism to a detective investigating the arson and vandalism conducted surveillance on knights’ apartment and saw knights’ friend carry pipe bombs out of the apartment further a truck carrying explosives which knights had previously been seen in was parked in knights’ driveway looking at the truck the detective saw more explosive materials as well as brass padlocks belonging to the electric company based on these observations and suspicions as well as knowing about the probation condition the detective searched knights’ apartment when knights was indicted on arson explosives and ammunition charges he moved to suppress evidence obtained during the warrantless search of his apartment the district_court granted the motion on the grounds the search was for investigatory rather than probationary purposes the ninth circuit affirmed the supreme court reversed upholding the warrantless search first the court noted the probation order did not confine the search to probationary purposes nor did it limit the searching officers to probation officers the court then applied the reasonableness test stating the touchstone of the fourth_amendment is reasonableness which is determined by balancing the degree of intrusion on an individual’s privacy with the necessity of promoting legitimate government interests id the court found the search condition reasonable as it furthered the two primary goals of probation rehabilitation and the protection of society from future criminal violations furthermore the probation condition was clearly communicated to and accepted by knights which significantly diminished his reasonable expectation of privacy the warrantless search therefore was reasonable under the fourth_amendment because it was supported by reasonable suspicion and authorized by a condition of probation forfeiture notice to federal prisoners in united_states v dusenbery 122_sct_694 the supreme court held notice to a federal prisoner of the right to contest the administrative forfeiture of property requires the government’s effort to be reasonably calculated to apprise the party of the pendency of the action dusenbery was arrested for and convicted of cocaine distribution and was sentenced to a term of imprisonment while dusenbery was in prison the government initiated proceedings for administrative from dusenbery’s trailer on the day of his arrest pursuant to u s c sec_881 and u s c the government published a notice in the newspaper and sent notice by certified mail to dusenbery at three locations including to the correctional facility where he was incarcerated the agency received no response within the time allotted and declared the items administratively forfeited five years later dusenbery filed a motion seeking return of the property seized a mail room officer who worked where forfeiture of property seized dusenbery was incarcerated testified in detail as to the procedures for accepting and delivering certified mail addressed to inmates the district_court ruled the government’s notice sent to dusenbery at the correctional facility satisfied his due process rights even though there was no proof the mail actually reached him the court_of_appeals affirmed and the supreme court granted certiorari to resolve a circuit conflict concerning due process notice requirements in an administrative forfeiture_case involving an incarcerated interested_party in affirming the sixth circuit’s decision the supreme court applied the reasonably calculated test from an earlier decision 339_us_306 to determine the adequacy of the notice method used the court also noted the statute in this case indicated the government need only attempt to provide actual notice dusenbery misinterpreted the requirement of actual notice to mean actual receipt of notice and argued the government could have ensured delivery of the notice the court held such heroic efforts are not required short of allowing the prisoner to go to the post office himself the government had to depend on a system provided by the prison and staff and the government’s use of that system in this case was reasonably calculated to apprise dusenbery of the action title_26 and title_26 related cases tax_evasion deficiency element in 264_f3d_535 5th cir bishop iii bishop a sole_proprietor of a law firm was convicted of attempted tax_evasion and filing a false income_tax return bishop appealed his conviction and argued the indictment was defective because two counts omitted the tax_deficiency and knowledge elements of tax_evasion since it failed to acknowledge certain items that would offset any_tax deficiency bishop also contended the jury instructions were inadequate because they limited the jury's inquiry to the content of the returns he filed and prevented consideration of credits refunds and payments he made or qualified for but did not report on his returns finally bishop argued the court erred in allowing a revenue_agent to summarize the government’s evidence and erred in denying bishop’s motion for a new trial based on a juror’s dishonesty concerning her prior conviction the fifth circuit affirmed bishop’s conviction finding the indictment counts explicitly charged the three elements of tax_evasion the court noted the non-existence of credits refunds and other_payments may affect the extent of any deficiency but is not a specific element of tax_evasion there is no need to list each potentially offsetting item in the indictment id pincite in regard to bishop's jury instruction argument the court stated the instructions were adequate and the district_court did not prevent the jury from considering payments bishop may have made to the service in fact in their closing arguments bishop’s attorneys stressed to the jury that bishop made substantial payments to the service on several occasions finally even if bishop was entitled to all of the credits refunds or payments he claimed a substantial deficiency remained the jury properly and in accordance with the court's instructions found bishop had knowledge of the deficiency in addressing bishop’s remaining arguments the court held the district_court did not err in allowing summary testimony and the district court’s admittance of the agent’s notes into evidence was harmless error finally the district_court did not err in denying bishop’s motion for new trial since he failed to show how the juror who admittedly should have been disqualified affected the outcome of the case conspiracy in 277_f3d_339 3rd cir the third circuit held to sustain a conviction for conspiracy to defraud the united_states under u s c sec_371 the evidence must be sufficient to prove beyond a reasonable doubt that impeding the service was one of the conspiracy’s objectives and not merely a foreseeable consequence or collateral effect gricco and mccardell the defendants were convicted of conspiracy to defraud the united_states tax_evasion and making false tax returns all of the charges related to gricco and mccardell’s failure to report on their personal income_tax returns money stolen by cashiers working at airport parking facilities gricco and mccardell managed the parking facility and were responsible for devising the scheme and recruiting others to carry it out gricco and mccardell contended their convictions for conspiracy were not supported by sufficient evidence the government relied on three categories of circumstantial proof to meet their burden first the government relied on evidence the participants in the scheme did not report their illicit income the court held while this evidence of parallel conduct had some probative value it was not enough by itself to show an agreed upon object to impede the service second the government pointed to evidence that gricco and a real_estate broker who assisted in purchasing property with the illicit proceeds structured various financial transactions to avoid filing currency transaction reports the court again held the value of the evidence was limited because gricco an mccardell were not convicted of conspiring to violate the anti-structuring statutes but with conspiring to obstruct the service and structuring does not necessarily result in the evasion of taxes the government’s third category of evidence consisted of testimony that gricco told various participants not to deposit their illicit income in a bank but rather to purchase safes for their homes the individuals testified they followed this advice because they did not want to attract the attention of the service the court held a rational jury could infer not only that gricco foresaw the participants would pay no tax on their illicit income but actually intended it to occur viewing all the evidence together the third circuit held it was sufficient to support the conspiracy conviction merger of offenses in 277_f3d_339 3rd cir as factually set forth above the third circuit held even if the district_court erred in entering judgements of conviction and imposing sentences on both offenses of tax_evasion and subscribing false tax returns because both offenses merged such error did not affect gricco and mccardell’s substantial rights and would not warrant reversal the supreme court in blockberger v united_states 284_us_299 set forth a rule for determining whether two provisions proscribe the same offense the rule asks whether each offense requires proof of an element the other does not if each offense contains such an element it is presumed multiple punishment is allowed since gricco and mccardell failed to raise the merger argument in the district_court under fed r cr p b to reverse the decision of the trial_court the third circuit held the lower court’s error must be plain and affect the parties’ substantial rights the government argued the offenses of tax_evasion and making a false return each contain an element the other lacks the offense of tax_evasion requires proof of an attempt to evade the payment of a tax due and owing whereas the offense of making a false return does not require proof of this element similarly the offense of making a false return requires proof of a false statement on a return whereas a violation of sec_7201 may be shown even if the taxpayer failed to file a tax_return nevertheless gricco and mccardell argued the blockberger test merely raises a presumption congress meant to permit punishment under both provisions and many other circuits have held the offenses of tax_evasion and making a false return merge when they are based on the same act ultimately the third circuit found it unnecessary to decide whether the district_court erred by entering judgments of conviction and imposing sentences on both offenses the court noted assuming for the sake of argument the district_court erred the other prongs of the test under rule b were not met the sentences imposed on the defendants under u s c sec_7206 were concurrent to their sentences for tax_evasion and thus the former sentences did not increase the length of their incarceration but see 783_f2d_307 2nd cir court vacated sec_7206 convictions since the factual elements of the sec_7201 counts were substantially identical to those of the lessor included sec_7206 counts search and seizure search of password protected files in a shared computer in 275_f3d_391 4th cir the fourth circuit considered an appeal by trulock seeking review of a dismissed bivens suit brought against the former director of the fbi alleging an unconstitutional search of trulock’s home and seizure of a computer trulock had served as the united_states department of energy’s doe director of intelligence and counterintelligence after leaving doe trulock wrote an article criticizing the white house doe the fbi and the cia for ignoring security breaches and incompetence in their investigation of espionage at the los alamos nuclear laboratory trulock believed the fbi conducted its search in retaliation for trulock’s published criticism of the federal government trulock lived with his former executive assistant linda conrad after the fbi falsely claimed to possess a search warrant and threatened to break down the front door in the presence of the media a crying and shaken conrad reluctantly gave the fbi her consent for them to search the townhouse she shared with trulock during the search the fbi seized a personal computer shared by trulock and conrad each of whom used private passwords unknown to each other a fbi computer specialist searched the computer’s files looking at trulock’s password protected files on the shared computer’s hard drive the court first determined conrad’s consent to the search had been coerced and therefore was not voluntary moreover the court reasoned password protected files are analogous to a locked footlocker in a shared living situation since trulock kept his password secret from conrad the court concluded trulock had intended to exclude conrad as well as outsiders from his personal computer files consequently the court ruled trulock possessed a reasonable expectation of privacy in the password protected computer files and therefore conrad’s authority to consent to a search of the shared townhouse and shared personal computer did not extend to trulock’s computer files thus even if conrad had truly consented to a search without a warrant the fbi could not have searched trulock’s computer files accordingly the fourth circuit ruled the fbi’s search of trulock’s password protected computer files was unconstitutional since the search violated trulock’s fourth_amendment rights evidence suppressed because portions of pre-warrant search violated the fourth_amendment in 275_f3d_449 5th cir runyan had been convicted of sexual exploitation of children and of possession receipt and distribution of child pornography while searching for her belongings on runyan’s ranch runyan’s estranged wife judith discovered and removed pornographic pictures cds and computer discs belonging to runyan as well as her own computer after judith and some friends viewed a sampling she turned the computer and pornographic material over to law enforcement officers who unlike the private searchers examined all of the materials and computer files based on their examination of the materials and computer files the police obtained a search warrant for runyan’s ranch a search of the premises uncovered more pornography runyan appealed his conviction to the fifth circuit asserting the pornographic material found on his ranch should be suppressed because the private and police search of his belongings before the issuance of the search warrant violated his fourth_amendment rights the fifth circuit ruled portions of the pre-warrant search of runyan’s belongings were unlawful because the police examined all of the pornographic material and computer files turned over rather than just the selections viewed by the private searchers thus the police exceeded the scope of the private searchers the court determined the critical inquiry under the fourth_amendment was whether prior to the issuance of the search warrant the police gathered material with respect to which runyan’s expectation of privacy had not already been frustrated since the police exceeded the scope of the private search they viewed material in which runyan still enjoyed an expectation of privacy consequently all of the pornographic material and computer files as well as any evidence obtained as a result of the information was subject_to suppression accordingly the fifth circuit remanded the case to the district_court for further consideration whether the search warrant would have been sought and issued in the absence of the evidence obtained in violation of the fourth_amendment other constitutional issues no fifth_amendment privilege for failure_to_file federal_income_tax returns in 274_f3d_1053 6th cir sabino and co-defendants daniel and donna stewart were convicted of conspiracy to defraud the united_states by obstructing the functions of the service in violation of u s c sec_371 the stewarts were also convicted of tax_evasion under sec_7201 through the execution of a search warrant criminal investigation discovered the stewarts’ names on a list of people affiliated with the pilot connection society pcs an anti-tax organization the stewarts owned and operated danco inc a transmission business following pcs’ untax instructions the stewarts first closed their bank accounts and dissolved danco then created and funded a series of abusive trusts with the proceeds sabino served as the trustee for several of the trusts and his signature or signature stamp appeared on many of the documents underlying transactions undertaken by the trusts during the investigation a special_agent advised the stewarts of their miranda rights thereafter an attorney allegedly advised them not to file income_tax returns because filing returns would constitute making self- incriminating statements the stewarts contended their rights under the fifth_amendment were violated because their failure_to_file returns was charged as an over act and was introduced at trial as evidence of willfulness to evade taxes the sixth circuit noted a taxpayer raising the fifth_amendment as a privilege_against filing a tax_return must specifically claim the privilege in response to particular questions not merely in a blanket refusal to furnish any information 802_f2d_849 6th cir quoting 577_f2d_1304 5th cir further the court reasoned the requirement to file tax returns was not directed at the stewarts because they were suspected of criminal activities moreover the court observed the stewarts failed to file federal_income_tax returns and consequently did not raise any particular objections to filing the requested information accordingly the sixth circuit rejected the stewarts’ claim and ruled their fifth_amendment rights are not violated by the fact they are required to file returns grand jury disclosure from one assistant united_states attorney to another in 277_f3d_407 3rd cri an attorney appealed to the third circuit a district court’s decision denying the attorney’s motion for a protective_order under fed r crim p e to prevent an assistant united_states attorney ausa from disclosing grand jury information to another ausa without first obtaining a court order during a grand jury investigation involving the attorney as a subject one ausa disclosed information to an ausa in a different judicial district regarding a potential conflict of interest between the attorney and his client in a pending criminal case the third circuit reasoned the text of fed r crim p e a i authorizes an ausa to disclose grand_jury_material to another ausa for use in the performance of the ausa’s law enforcement duties without regard to geographic limitations in reaching its holding the third circuit noted subsection c iii reflects congressional intent to expedite and facilitate the use of one grand jury’s information by other grand juries investigating other crimes accordingly the third circuit upheld the district court’s order denying the attorney’s motion for a protective_order relating to the disclosure of grand jury information evidence summary witness testimony allowed with appropriate jury instructions in 274_f3d_1053 6th cir as factually set forth on page four of this bulletin the sixth circuit upheld the district court’s jury instructions regarding a summary witness during trial the government called a service employee to testify as a summary witness on appeal to the sixth circuit the stewarts contended the witness offered impermissible credibility determinations as well as legal conclusions and consequently the district_court committed plain error by allowing the witness’ testimony as evidence testimony summarizing evidence in income_tax prosecutions is admissible provided the judge properly instructs the jury 951_f2d_1466 6th cir quoting 512_f2d_352 6th cir moreover the testimony of a summary witness should be accompanied by a limiting instruction which informs the jury of the summary’s purpose and that the summary itself does not constitute evidence 935_f2d_739 6th cir the sixth circuit concluded in the instant case the jury instructions given by the district_court were proper complete and included the appropriate limitations such as the witness was appearing as an opinion witness and not as an expert witness further the court determined the use of the service employee as a summary witness was not improper because the defendants cross-examined her extensively accordingly the sixth circuit concluded the district_court had not committed error by allowing the testimony of the government’s summary witness and upheld the lower court’s ruling forfeiture use of seized assets to fund criminal defense in 274_f3d_800 4th cir united_states customs special agents executed search warrants at farmer’s residence seeking evidence farmer was engaged in the counterfeiting of trademarked clothing agents seized more than dollar_figure in currency and property when farmer was indicted two years later for trafficking in counterfeited clothing and for money laundering he filed a motion for a hearing to determine whether a portion of the seized funds should be released to fund his criminal defense farmer alleged the government seized essentially all of his assets including legitimate assets during the execution of the search warrant which put him out of business and prevented him from hiring counsel as a result farmer argued he had been deprived of his sixth amendment and due process rights to be heard on the use of his legitimate property to hire the attorney of his choice the district_court summarily denied farmer’s motion farmer appealed the denial of the motion asserting he had a right to demonstrate some of the seized assets were untainted and necessary to be released to him so he could hire counsel for his criminal defense the fourth circuit agreed concluding due process required holding a hearing for farmer for the limited purpose of determining how the civil seizures affected farmer’s right to select counsel of his choice in the related criminal case in so holding the court cited the three factors from 424_us_319 to be considered when identifying the specific dictates of due process addressing the three factors the court found farmer had advanced a private interest in obtaining a pretrial hearing there existed a risk of erroneous deprivation of farmer’s interest in the absence of a hearing and the government would not be unduly burdened by the hearing the fourth circuit remanded the case with an order to hold a hearing but noted farmer would have the burden of showing by a preponderance_of_the_evidence that the government seized untainted assets without probable cause and he farmer needs those same assets to hire counsel federal preemption over state homestead_exemption in 278_f3d_1091 10th cir the tenth circuit held oklahoma’s statutory and constitutional provisions protecting homesteads did not prevent the federal government from obtaining forfeiture of a home used to facilitate federal drug law violations under u s c sec_881 after arresting an individual on drug charges the police obtained a search warrant to search the residence where the drugs were purchased the search produced additional drugs and firearms the government then initiated a forfeiture action against the residence which the trial_court granted on appeal the homeowner contended the residence was not subject_to forfeiture because it was subject_to the state’s homestead_exemption and because the forfeiture was excessive given the property’s appraised value of dollar_figure the homeowner claimed as a resident of oklahoma and a native american indian her property may not be forfeited because it is protected by the general oklahoma homestead_exemption and by the oklahoma constitutional provision relating to indian homesteads the tenth circuit holding federal preemption of the state homestead_exemption was necessary noted congress has the power to preempt state law under article vi of the supremacy clause of the united_states constitution sec_881 provides for forfeiture of all real_property used to commit a federal drug violation thus the statute’s broad unambiguous language is in direct conflict with oklahoma law allowing forfeiture of all property except homestead property furthermore all the other federal circuits which have considered the conflict between sec_881 and state homestead protections have determined residential property is subject_to forfeiture despite state exemptions money laundering proof of proceeds in 278_f3d_486 5th cir rodriguez was convicted of illegal transportation of aliens and money laundering rodriguez was involved in an operation of smuggling undocumented aliens from mexico into north texas rodriguez charged each alien between dollar_figure and dollar_figure to illegally transport them into the united_states eventually rodriguez was stopped at a border checkpoint and seven undocumented aliens were found concealed beneath clothing in the rear of rodriguez’ van subsequently a search warrant was executed at rodriguez’ home where agents found cash and financial documents as well as multiple vehicles and personal luxury items the van in which rodriguez was stopped had been selected and purchased by rodriguez with cash and was the subject of the money laundering counts bank records revealed the van was purchased during a period in which rodriguez was depositing and withdrawing large sums of money into and out of his bank account which included an insurance settlement check for dollar_figure on appeal rodriguez argued there was insufficient evidence to prove the money he used to purchase the van involved proceeds of the specified unlawful activity of transporting and harboring aliens rodriguez further argued he had deposited the dollar_figure settlement check into his bank account withdrew nearly all of it three days later and could have used the money he withdrew to purchase a cashier’s check for dollar_figure which was ultimately used to purchase the van rodriguez claimed there was no proof the cashier’s check was purchased using proceeds from a specified unlawful activity in affirming rodriguez’ money laundering convictions the fifth circuit cited its previous decision in 57_f3d_1374 5th cir in which it held i t is not necessary to prove with regard to any single transaction that the defendant removed all trace of his involvement with the money or that the particular transaction charged is itself highly unusual the court further noted although rodriguez offered an alternate source for the funds used to purchase the van rodriguez ignored the fact the jury was free to discredit his theory the funds were from a legitimate source robber also convicted of money laundering in 272_f3d_1297 11th cir carcione was convicted under the hobbs act u s c based on his participation in the planning and execution of the violent robbery of expensive jewelry belonging to a wealthy elderly woman after the robbery carcione and a co-conspirator crossed state lines later selling a seven and one-half carat diamond stolen during the robbery and dividing the proceeds among all the co- conspirators carcione was also convicted of money laundering under u s c a a i because of his involvement in the sale of the diamond ring for cash carcione appealed his convictions to the eleventh circuit for carcione to be convicted of money laundering the government must prove the elements required under u s c a a i after reviewing carcione’s case the eleventh circuit was satisfied all of the requirements for conviction had been met carcione clearly conducted a financial transaction knowing the diamond ring to be the proceeds of a specified unlawful activity sua to promote the furtherance of the sua hobbs act in reaching its conclusion the court noted the sale of the diamond ring was simply one further step in the ongoing hobbs act conspiracy because by transforming stolen property into cash the financial transaction promoted the ultimate objective of the conspiracy accordingly the eleventh circuit affirmed carcione’s convictions investigative techniques statements of necessity in spin off wiretap applications in 273_f3d_1204 9th cir blackmon appealed his conviction for controlled substance- related offenses arguing the district_court erred in denying his motion to suppress wiretap evidence the blackmon wiretap application was a spin off application from the initial wiretap application which targeted an alleged drug dealer who lived in blackmon’s housing project blackmon argued the application was a duplicate of the initial wiretap and therefore the government's application_for the wiretap failed to make the statutorily required showing of necessity pertaining to him the ninth circuit agreed holding the wiretap evidence should have been suppressed because the application contained material misstatements and omissions and because the application did not otherwise make a particularized showing of necessity in reversing the conviction the ninth circuit found the statements of necessity in the wiretap application_for blackmon were a carbon copy of those in the application_for the initial suspect and therefore did not pertain to blackmon thus the statements of necessity in the wiretap application concerning the use of surveillance and informants in the investigation of the initial suspect were material misstatements when it came to the blackmon investigation furthermore the blackmon wiretap application failed to include any statement of investigative efforts expended on blackmon specifically other than trap and trace devices and pen registers as required by the necessity provision in u s c sec_2518 and c the court then purged the blackmon wiretap application of the material misstatements the remainder of the application contained only boilerplate assertions true of any drug investigation and failed to contain sufficiently specific the requirements of u s c sec_2518 id at to satisfy facts sentencing acceptance of responsibility in united_states v leal-mendoza no u s app lexis 5th cir date the court vacated the district court’s finding that leal-mendoza and galindo did not qualify for a three level reduction for acceptance of responsibility under u s s g sec_3e1 b leal-mendoza and galindo were convicted of transporting a large quantity of drugs in a nonjury trial at sentencing the district_court reluctantly granted a two level reduction for acceptance of responsibility under sec_3e1 a finding the policy of the court was to grant it the district_court however declined to grant an additional reduction of one level under u s s g sec_3e1 b because of its reluctance on whether even the two level decrease was justified on appeal the fifth circuit analyzed whether leal- mendoza and galindo qualified for a three level reduction under sec_3e1 b based on whether they qualified for a two level reduction under sec_3e1 a to qualify for a three level reduction under sec_3e1 b a defendant must meet three criteria he she must qualify for the two level reduction under sec_3e1 a the offense level prior to the operation of sec_3e1 a must be a level or higher and he she must either timely provide complete information to the government concerning his own involvement in the offense or timely enter a guilty plea here the court found once the district_court granted leal-mendoza and galindo a two level reduction under sec_3e1 a the district_court was not entitled to revisit whether they merited an acceptance of responsibility reduction under sec_3e1 b having found leal-mendoza and galindo met the first prong of sec_3e1 b the court limited its determination to whether leal-mendoza and galindo met the two remaining prongs under sec_3e1 b thus the court upon concluding leal-mendoza and galindo met the two remaining prongs under sec_3e1 b vacated their sentences and remanded for re-sentencing minor participant sophisticated concealment obstruction of justice and departure in 274_f3d_1053 6th cir as factually set forth on page four of this bulletin the sixth circuit held sabino was not entitled to a reduction in his offense level for serving as a minor participant in the conspiracy while sabino contributed no special knowledge or skills to the completion of the conspiracy the sixth circuit ruled sabino’s actions as trustee were indispensable to the conspiracy and thus the district court’s reduction in his offense level was clearly erroneous because of the complexity of the case coupled with the use of seven trusts and other sham financial transactions to complete the tax_evasion conspiracy and conceal the stewarts’ ownership interests the sixth circuit also ruled the district_court abused its discretion by failing to apply the sophisticated concealment enhancement to sabino and the stewarts the government contended the district_court erred in failing to enhance sabino’s and donna stewart’s sentences for obstruction of justice as a result of false testimony they gave in grand jury proceedings the sixth circuit however determined since the false statements were overt acts in furtherance of the conspiracy to impose an enhancement for obstruction of justice would constitute double- counting accordingly the sixth circuit upheld the district court’s failure to enhance sabino’s and donna stewart’s sentences for obstruction of justice finally the government contended the district_court erred in granting sabino a downward departure based on the recent death of sabino’s wife his age his poor health absence of any physical risk to others absence of a risk of flight and the court’s conclusion sabino played a minor role in the conspiracy because of the relatively small departure the sixth circuit opined the district_court did not abuse its discretion by departing downward three levels in sabino’s offense level government not compelled to seek downward departure in 274_f3d_420 6th cir hawkins pled guilty to two counts of aiding_and_abetting in two armed bank robberies as part of his plea agreement hawkins agreed to cooperate with authorities hawkins did everything expected of him giving federal agents helpful information regarding the involvement identity and whereabouts of other individuals involved in the bank robberies when hawkins was sentenced the government failed to move for a downward departure based on hawkins’s substantial assistance to the government pursuant to u s s g sec_5k1 consequently hawkins appealed to the sixth circuit claiming the district_court erred by failing to compel the government to file a motion for a downward departure the government responded by arguing filing a motion for a downward departure was within the government’s discretion absent unconstitutional motives the government could not be compelled to file the motion and hawkins was not entitled to a reduction because he had not been required to plead guilty to two associated firearms offenses as articulated in its decision in 225_f3d_637 6th cir the sixth circuit’s rule is the government’s refusal to move for a downward departure where a plea agreement gives complete discretion to the government in regard to a sec_5k1 departure is subject_to review by the court only to ascertain whether it was grounded on unconstitutional motives such as race or religion hawkins has made no allegation the government’s action was precipitated by unconstitutional motives rather hawkins claims the government’s refusal to request a downward departure in his sentencing violates his constitutional rights to due process and equal protection and was not rationally related to any legitimate government purpose accordingly the sixth circuit affirmed the decision of the district_court nevertheless the panel hearing hawkins’ case opined the rule followed by the sixth circuit may create an unduly restrictive interpretation of the supreme court’s decision in 504_us_181 and recommended an en_banc review of their decision in this case to possibly modify or clarify the circuit’s interpretation of wade especially when as here the government conceded a defendant had done everything expected of him government’s failure to adhere to terms of plea agreement violates a defendant’s substantial rights the case failed in 278_f3d_644 6th cir the sixth circuit vacated the district_court sentence and for re-sentencing because remanded the government to make an express sentence recommendation agreed to in the plea agreement barnes pleaded guilty to using a communication device to facilitate a drug felony as part of the plea agreement the government agreed to recommend the district_court impose a sentence at the low end of the guideline range even though the terms of the plea were read aloud by the court at the plea hearing including the government’s specific sentence recommendation the government failed to state on the record its recommendation at the sentencing hearing at the sentencing hearing the guideline range was determined to be to months and the court sentenced barnes to eighteen months’ imprisonment barnes appealed the sentence be said that there is nothing for the defendant to withdraw the seventh circuit ruled rule e is triggered only when the district_court completes the plea process by accepting the plea accordingly in shaker’s case the seventh circuit reversed the decision of the district_court holding the district_court should have permitted shaker to withdraw his plea at any time before the plea was accepted by the court furthermore the seventh circuit stated the district_court should have allowed shaker to withdraw his plea without any inquiry into his reasons for seeking to set the plea aside upon remand for re-sentencing a district_court is not limited to the existing record in 278_f3d_880 9th cir matthews was convicted in district_court of being a felon in possession of a firearm and sentenced as an armed career criminal to months of incarceration matthews appealed both the underlying conviction as well as his sentence a three judge panel of the ninth circuit affirmed matthews’ conviction reversed his sentence and remanded the case to the district_court for re-sentencing on the existing record the ninth circuit agreed to rehear matthews’ case en_banc to determine when remanding for re-sentencing whether it should limit the district court’s discretion to consider additional evidence the ninth circuit held if a district_court errs in sentencing and the case is remanded for re-sentencing without placing limitations on the evidence the district_court can consider all matters relevant to sentencing even though they may not have been raised at the first sentencing hearing see 515_us_389 however under certain circumstances the ninth circuit limits the discretion of the district_court to repentance de novo such cases involve circumstances in which either additional evidence would not have changed the outcome or where there was a failure of proof after a full inquiry into the factual question at issue 247_f3d_905 9th cir en_banc in matthews’ case the ninth circuit opined the circumstances of the case did not warrant a departure from its general practice of remanding without limiting the district court’s sentencing discretion and remanded accordingly on appeal the sixth circuit applied a plain error standard of review to barnes’ claim because he failed to object to the sentence at the sentencing hearing under this standard of review the court could only reverse if it found plain error had affected the barnes’ substantial rights and had seriously affected the fairness integrity or public reputation of the judicial proceedings the sixth circuit followed previous decisions in which it held it was irrelevant whether the sentencing judge would or would not have been influenced had the details of the negotiations for the plea been known thus even though the court may have read and had the barnes’ plea agreement before it that alone was insufficient to establish the government had upheld its part of the plea agreement by failing to expressly request that barnes be sentenced at the low end of the guideline range at the sentencing hearing the government breached the plea agreement this failure to adhere to the letter of the plea agreement affected barnes’ substantial rights as well as the integrity of the judicial proceeding the court vacated the sentence remanded the case and ordered barnes to be re- sentenced before a different district_court judge a guilty plea can be withdrawn at any time before the plea agreement is accepted by the court in 279_f3d_494 7th cir the seventh circuit considered an appeal by shaker who had pleaded guilty to a charge of possession of a firearm by a felon as a condition of a plea agreement before the district_court had accepted the plea however shaker changed his mind and sought to withdraw his plea the government argued federal rule_of criminal procedure e prevented the withdrawal of a plea without a fair and just reason and shaker had proffered no such reason the district_court sided with the government and denied shaker’s motion to withdraw his guilty plea on appeal the government maintained the district_court did not abuse its discretion by denying shaker’s motion to withdraw his guilty plea because shaker failed to comply with rule e the seventh circuit articulated its view that a guilty plea arrangement is a process involving both the defendant and the court culminating in the court’s acceptance of the plea a crucial component of the process is the court’s ultimate acceptance of the guilty plea see 520_us_670 indeed the seventh circuit opined until the plea is accepted it might criminal tax bulletin february table of cases supreme court cases united_states v knights 122_sct_587 united_states v dusenbery 122_sct_694 title_26 and title_26 related cases 264_f3d_535 5th cir 277_f3d_339 3rd cir 277_f3d_339 3rd cir search and seizure 275_f3d_391 4th cir 275_f3d_449 5th cir other constitutional issues 274_f3d_1053 6th cir grand jury 277_f3d_407 3rd cri evidence 274_f3d_1053 6th cir forfeiture 274_f3d_800 4th cir 278_f3d_1091 10th cir money laundering 278_f3d_486 5th cir 272_f3d_1297 11th cir investigative techniques 273_f3d_1204 9th cir sentencing united_states v leal-mendoza no u s app lexis 5th cir date 274_f3d_1053 6th cir 274_f3d_420 6th cir 278_f3d_644 6th cir 279_f3d_494 7th cir 278_f3d_880 9th cir department of the treasury internal_revenue_service document catalog number 24304b
